United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2235
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Kenneth R. Burnett,                      *
                                         *        [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: October 4, 2001

                               Filed: October 11, 2001
                                    ___________

Before WOLLMAN, Chief Judge, HANSEN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Kenneth R. Burnett challenges the sentence imposed by the district court1 after
he pleaded guilty to conspiring to distribute methamphetamine, in violation of
21 U.S.C. §§ 841(a)(1) and 846. Mr. Burnett’s counsel has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district
court erred in assessing criminal history points for two 1972 crime-of-violence


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
convictions, which (when combined with a prior state conviction for a crime of
violence) qualified Mr. Burnett as a career offender under U.S.S.G. § 4B1.1.
Mr. Burnett has not filed a pro se supplemental brief.

      It is undisputed that in 1989 Mr. Burnett began serving additional time in
prison on the 1972 federal offenses after he was released from custody on an
intervening state assault conviction. We thus conclude that the district court properly
determined Mr. Burnett’s career-offender status, as his return to federal custody
occurred within fifteen years of commencing the instant drug offense. See U.S.S.G.
§§ 4A1.2(e) (counting any prior sentence of imprisonment exceeding 13 months,
whenever imposed, that resulted in defendant being incarcerated during any part of
15-year period prior to commencement of instant offense), 4B1.2, comment. (n.4)
(provisions of § 4A1.2 apply to counting of convictions under § 4B1.1).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm and
grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-